IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00090-CR

DAVID JAMES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 21928


                          MEMORANDUM OPINION


      David James attempts to appeal from an order denying his motion to recuse both

the trial court judge and the administrative judge. James also seeks to appeal the denial

of a writ of injunction against the Walker County District Clerk. An order denying a

motion to recuse may be reviewed only for abuse of discretion on appeal from the final

judgment. TEX. R. CIV. P. 18a(j)(1)(A). Furthermore, there is no final order denying a writ
of injunction against the district clerk. Because James does not appeal from a final

judgment, we lack jurisdiction to consider his appeal.

         Accordingly, the appeal is dismissed.




                                          JOHN E. NEILL
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed April 8, 2020
Do not publish
[CR25]




James v. State                                                                 Page 2